DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17 and 23, drawn to a measuring system and a method for determining a force and/or a torque on a torque-transmitting shaft, comprising a signal processing device which is configured to determine the forces and/or torques using a system of equations to determine the forces and/or torques using a system of equations for force components and torque components based on measurement signals of the individual piezoelements.
Group II, claims 18-19, drawn to a measuring arrangement for determining a force and/or torque on a torque-transmitting shaft, comprising a coupling device but and is for measuring a shear force between a first part and a second part of a shaft.
Group III, claim 20, drawn to a measuring arrangement for determining a force and/or a torque on a torque-transmitting shaft comprising a bearing apparatus and a measuring system, wherein the measuring system does not alter a rotating mass of the shaft and/or a rotating mass of rotating parts of an aggregate consisting of the shaft and the bearing apparatus.
Group IV, claims 21-22, drawn to a method for determining a torque applied to a shaft and/or a force applied to a shaft, wherein force and/or torque on the shaft is determined by means of orthogonal decomposition of the respective preferred directions of the piezoelements, the measurement signals or the respective forces measured by the individual piezoelements in components, wherein respective parallel components are added together
Group V, claim 24, drawn to a method for calibrating a measuring system comprising the steps of applying a force is a first and second direction and deriving preferred directions of the piezoelements on the basis of the detected signals and the first and second directions of the defined forces.
Group VI, claim 25, drawn to a method for calibrating a measuring system comprising the steps of applying the forces in two different directions and deriving the distances between the piezoelectric elements from the rotational axis on the basis of the detected signals and the torque.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Among these groups of inventions, the common technical feature is anticipated by Conrad et al. (EP 0459069). Conrad teaches that the measuring system comprises at least three, in particular at least four, piezoelements each having a preferred direction , which are each arranged at different positions about a rotational axis "-of the shaft in a force flow transmitted via the shaft such that a force of the force flow acts, in particular exclusively, on the piezoelements, wherein the preferred directions each lie parallel to or in a single plane intersected by the rotational axis, and wherein the preferred directions V of at least two, in particular at least three, of the piezoelements are oriented neither parallel nor antiparallel to one another (Column 1, lines 1-2, Fig. 1-2; and the Written Search Opinion of the ISA). In this case, this technical feature is not a special technical feature because it does not make a contribution over the prior art of Conrad. 
In particular, the invention of Group I and the Groups II-VI lack unity of invention because they are drawn unrelated and distinct subject matter. Group I is related to the method of determining force and /or torque based on a system of equations for force components and torque components based on measurement signals of the individual piezoelements. Group II is related to the method of measuring the shear force in particular. Group III is directed to a measurement method for a system that comprises a bearing system. Group IV is directed to a particular method of determining torque or force on a shaft based on orthogonal decomposition of the respective preferred directions of the piezoelements. Group V is directed to a particular calibration method based on the directions of the piezoelements. Group VI is directed to a particular calibration method based on the distances between the piezoelements. These methods are distinct from each other for they contain subject matter that do not overlap in scope. 
The invention of Group II and Groups III-VI lack unity of invention because they are drawn unrelated and distinct subject matter. Group II is related to the method of measuring the shear force in particular. Group III is directed to a measurement method for a system that comprises a bearing system. Group IV is directed to a particular method of determining torque or force on a shaft based on orthogonal decomposition of the respective preferred directions of the piezoelements. Group V is directed to a particular calibration method based on the directions of the piezoelements. Group VI is directed to a particular calibration method based on the distances between the piezoelements. These methods are distinct from each other for they contain subject matter that do not overlap in scope.
The invention of Group III and Groups IV-VI lack unity of invention because they are drawn to unrelated and distinct subject matter. Group III is directed to a measurement method for a system that comprises a bearing system. Group IV is directed to a particular method of determining torque or force on a shaft based on orthogonal decomposition of the respective preferred directions of the piezoelements. Group V is directed to a particular calibration method based on the directions of the piezoelements. Group VI is directed to a particular calibration method based on the distances between the piezoelements. These methods are distinct from each other for they contain subject matter that do not overlap in scope.
The invention of Group IV and Groups V-VI lack unity of invention because they are drawn to unrelated and distinct subject matter. Group IV is directed to a particular method of determining torque or force on a shaft based on orthogonal decomposition of the respective preferred directions of the piezoelements. Group V is directed to a particular calibration method based on the directions of the piezoelements. Group VI is directed to a particular calibration method based on the distances between the piezoelements. These methods are distinct from each other for they contain subject matter that do not overlap in scope.
The invention of Group V and Group VI lack unity of invention because they are related to different calibration methods. Group V is directed to a particular calibration method based on the directions of the piezoelements. Group VI is directed to a particular calibration method based on the distances between the piezoelements. These methods are distinct from each other for they are directed to two different ways to calibrate the sensor system.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tran M. Tran/Examiner, Art Unit 2855